Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 1 of 18            FILED
                                                                2019 Jan-30 PM 02:39
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 2 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 3 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 4 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 5 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 6 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 7 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 8 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 9 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 10 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 11 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 12 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 13 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 14 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 15 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 16 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 17 of 18
Case 2:19-cv-00169-JHE Document 1 Filed 01/30/19 Page 18 of 18
